Citation Nr: 0603301	
Decision Date: 02/06/06    Archive Date: 02/15/06

DOCKET NO.  02-11 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1970.  He also had service from November 1974 to August 1975, 
but in a December 1975 administrative decision, the Veterans 
Administration determined that his discharge for that period 
was under dishonorable conditions.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, which denied service connection for PTSD.

In October 2002, the veteran testified before a local hearing 
officer at a hearing held at the RO.  He also testified at a 
Travel Board hearing at the RO before the undersigned 
Veterans Law Judge in October 2005.  The transcripts of both 
hearings are associated with the claims file.

As discussed below, the appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran when further action is required on his 
part.


REMAND

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a) (2005); (2) 
medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2005); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  With respect to the 
second element, if the evidence shows that the veteran did 
not serve in combat with enemy forces during service, or if 
there is a determination that the veteran engaged in combat 
but the claimed stressor is not related to such combat, there 
must be independent evidence to corroborate the veteran's 
statement as to the occurrence of the claimed stressor.  
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).

The Board notes the veteran was diagnosed with PTSD at a 
psychological evaluation conducted by VA in July 2001.  At 
that evaluation, the veteran indicated he served in Taiwan 
and Vietnam during the Vietnam War and observed Army 
personnel and Marines who were injured and killed in combat.  

In October 2002, the veteran testified before a local hearing 
officer at a hearing conducted at the RO.  The veteran 
testified that, in November 1967, he was given a temporary 
duty (TDY) order from Ching Chuan Kang Air Base in Taiwan, to 
the Tuy Hoa Air Base in the Republic of Vietnam.  He stated 
that the duty was to begin on or about December 1, 1967, and 
last for 29 days but that he was actually in Vietnam for 33 
days.  The veteran testified he was involved in combat during 
this temporary duty and specifically recalled one instance, 
at the Tuy Hoa Air Base, when he was ordered to remove and 
replace a tire on an airplane that was under attack by the 
Vietnamese.  He testified that he was being shot at while he 
was repairing the tire and that he also saw a leg in a boot 
flying by him.  The veteran testified that he went to other 
places in Vietnam while on active duty, including Dak To.  

Based on the veteran's testimony, the RO attempted to verify 
his claimed stressors with the United States Armed Services 
Center for Unit Records Research (CURR).  The Board notes 
that CURR recently changed its name to the United States Army 
and Joint Services Records Research Center (JSRRC), and, 
therefore, will be referred to as JSRRC throughout the 
remainder of this remand.  

In a response dated February 2004, JSRRC indicated that the 
historical reports submitted by the 6217th Combat Support 
Group for October to December 1967 did not show the unit was 
involved in any enemy activity during its temporary duty 
assignment to South Vietnam.  JSRRC verified that the unit 
was located at Tuy Hoa Air Base during that period but 
indicated there were no attacks listed during that time 
frame.  

In October 2005, the veteran testified before the undersigned 
Veterans Law Judge at a hearing conducted at the RO.  At that 
hearing, the veteran's representative indicated that, 
according to the veteran, he arrived in Vietnam during the 
middle of December 1967 and departed on approximately January 
18, 1968.  Based on this information, the representative 
requested verification of enemy activity at Tuy Hoa Air Base 
during January 1968.  The veteran also testified that he 
received treatment after being discharged from military 
service, from 1970 to 1973.  

Based on the foregoing, the Board finds that additional 
development is necessary to verify whether the veteran's 
claims stressors actually occurred.  In addition, the Board 
notes that treatment records, dated from September 2001 to 
October 2002, are associated with the claims file.  Since the 
veteran has indicated he also received treatment from 1970 to 
1973, the Board also finds that additional medical records 
should be requested.  

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim, and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.	Send a copy of the veteran's DD form 214, the TDY 
order dated November 1967, and all other necessary 
documents, including the veteran's unit assignment, 
to JSRRC.  JSRRC should be requested to research 
appropriate records such as daily journals, unit 
histories and/or operational reports to verify the 
activities of his unit, 6217 Combat Support Group, at 
Tuy Hoa Air Base in Vietnam, from January 1, 1968 to 
January 31, 1968.  Also request that JSRRC research 
all locations in Vietnam where the veteran's unit was 
located and, if any additional locations are 
identified, indicate whether the unit was involved in 
enemy activity at that time.

2.	Obtain records of treatment of the veteran at the 
Albuquerque VA Medical Center from 1970 to 1973.  Any 
unsuccessful attempts to obtain these records should 
be documented in the claims folder.

3.	Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on appeal is 
not granted to the veteran's satisfaction, the 
veteran and his representative should be provided 
with a supplemental statement of the case and 
afforded the appropriate opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
informed.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

